Citation Nr: 1510109	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical spine fracture residuals with degenerative joint disease (DJD) and degenerative disc disease (DDD) (hereafter neck disability), currently evaluated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for right upper extremity (RUE) peripheral nerve dysfunction.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (hereafter low back disability), including as secondary to service-connected neck disability.

4.  Entitlement to service connection for sciatic nerve condition, left side, including as secondary to low back disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has bifurcated the portion of the neck claim concerning the rating assigned to associated right upper extremity peripheral nerve dysfunction, as that issue requires additional development and the record allows for adjudication of the neck claim at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

Entitlement to a TDIU has been raised by the record and remains a component of the instant appeal.  See the Veteran's February 2012 VA Form 21-8940; see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be address if the possibility of the Veteran's unemployability is raised by the record).  The Board has also bifurcated this issue to ensure that full due process and evidentiary development is accorded to this aspect of the Veteran's appeal.  See id.
The issues of entitlement to a separate compensable rating for RUE peripheral nerve dysfunction, entitlement to service connection for low back disability and entitlement to service connection for a sciatic nerve condition, left side, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neck disability is manifested by painful motion with flexion to no less than 35 degrees; ankylosis is not shown.

2.  Prior to February 23, 2012, the Veteran's left upper extremity (LUE) peripheral nerve dysfunction was manifested by no more than mild incomplete paralysis.

3.  Since February 23, 2012, the Veteran's LUE peripheral nerve dysfunction has been manifested by severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's neck disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2014).

2.  The criteria for an increased rating of 40 percent, but no higher, for associated LUE peripheral nerve dysfunction are met from February 23, 2012.  
38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO provided the Veteran with the requisite notice in September 2010, prior to the initial rating decision.  Specifically, the notice informed the Veteran of the general evidentiary requirements for assignment of an increased evaluation, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's neck was medically evaluated in December 2010 and February 2012.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as they contain findings responsive to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same 
level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's cervical spine disability is currently rated 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Codes (DCs) 5235-43 (2014).  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine...or the entire spine is fixed in flexion or extension."  See id., Note (5).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id., Note (2). Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).

Associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  Id., Note (1). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.  The Formula for Rating IVDS provides for a 40 percent rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1). 

III.  Analysis

The Veteran contends that his neck disability is more disabling than currently evaluated.  

An April 2009 VA treatment record indicates complaints of neck pain at a level of 8 out of 10.  There was no loss of sensation or numbness. 

At the time of his December 2010 VA examination, the Veteran reported pain at the base of his cervical spine in the area of the C7 spinous process with radiation into the interscapular area.  The Veteran described it as mostly a dull ache that occasionally became sharp.  He noted diminished sensation in his LUE.  The Veteran denied flare-ups, bowel or bladder incontinence, use of an assistive device, or incapacitating episodes within the previous 12 months.  The Veteran was unemployed.  He previously worked in jewelry repair, but had to leave that profession secondary to his left hand disability.

Physical examination revealed a normal gait.  He was tender along the base of the C7 spinous process and in the interscapular region.  Range of motion (ROM) testing revealed forward flexion to 45 degrees without pain (see March 2011 addendum report).  Muscle strength was normal with giveway weakness in the LUE.  Sensation was diminished in no dermatomal fashion in the LUE.  Deep tendon reflexes were slightly hypoactive (+1) in the LUE.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There was no effect of incoordination, fatigue, weakness or lack of endurance on his spine function.  X-rays revealed DDD at C6-7 and facet DJD on the left at C4.

On February 2012 VA examination, the Veteran reported neck pain, usually sharp and aching, rated on average 8 out of 10, occasionally 10.  Pain was aggravated with prolonged periods of walking.  Pain radiated down both arms.  Left arm and fingers tingled.  The examiner noted that the Veteran had constant mild LUE pain, severe LUE paresthesias and/or dyesthesias, and severe LUE numbness.  Overall, the examiner characterized the severity of the LUE radiculopathy as severe.  ROM testing revealed forward flexion to 35 degrees with no additional evidence of painful motion.  He was able to perform repetitive-use testing without additional limitation in ROM of the neck.  The Veteran had IVDS of the cervical spine, but there was no evidence of incapacitating episodes over the past 12 months due to IVDS.  The Veteran did not have a vertebral fracture.  There was no pain on palpation, guarding, muscle spasm, or abnormal spinal contour.  Regarding functional impact, the examiner opined that the Veteran's neck disability hindered him from manual work but not sedentary work. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine disability at any point during the appeal period.  Specifically, the Veteran did not exhibit forward flexion of the cervical spine to 15 degrees or less, even when considering pain; instead, he was able to achieve 35 degrees and 45 degrees of flexion at his 2010 and 2012 examinations, respectively.  Furthermore, the record reflects that his cervical spine is not fixed in flexion or extension to allow for an increased rating based on ankylosis.  Such findings do not allow for an increased rating under the General Rating Formula.

The Board acknowledges the Veteran's contentions that his neck disability warrants an evaluation greater than the one assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2014).

The Board also acknowledges the Veteran's complaints of pain throughout the ROM of his cervical spine.  However, the above-noted objective evidence of record indicates such pain does not limit the Veteran's functional ROM sufficient to serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

Similarly, employment of the Formula for Rating IVDS does not avail the Veteran, as there is no evidence of record of incapacitating episodes as defined by regulation.

Regarding neurological manifestations of the Veteran's cervical spine disability, the Board first notes that the Veteran has specifically denied bowel or bladder impairment.  

Second, the Veteran is currently in receipt of a separate 10 percent evaluation for associated LUE (which is his nondominant or minor extremity) peripheral nerve dysfunction under DC 8515.  Under DC 8515, a 10 percent rating is warranted when there is mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the minor extremity.  A 40 percent rating is warranted when there is severe incomplete paralysis of the minor extremity.  A 60 percent rating is warranted when there is complete paralysis of the minor upper extremity.  38 C.F.R. § 4.124a, DC 8515.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a), Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

As of February 23, 2012, the medical evidence, namely the VA examiner's findings of severe incomplete LUE radiculopathy, characterized by severe LUE paresthesias and/or dysesthesias and severe numbness plus mild pain, allows for a 40 percent rating for severe incomplete paralysis of the minor extremity under DC 8515.  There is no evidence of complete paralysis of record to allow for a 60 percent rating.  Furthermore, the only pertinent medical evidence prior to that date reflects wholly sensory findings in the LUE that are no more than mild in nature, namely a slightly impaired deep tendon reflex, some giveaway weakness and some diminished sensation.  Accordingly, the Board does not find that an evaluation in excess of 10 percent is warranted for the LUE prior to February 23, 2012.  

As detailed further in the remand section below, consideration of the rating assigned to the Veteran's RUE peripheral nerve dysfunction is deferred pending additional development.  There are no additional neurological manifestations for consideration.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings in addition to those already awarded for his service-connected right shoulder disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned 20 percent schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 20 percent for the Veteran's neck disability is denied.

Since February 23, 2012, a 40 percent rating, but no higher, for LUE peripheral nerve dysfunction is granted.


REMAND

The Veteran contends that his low back disability is secondary to his service-connected neck disability.  On December 2010 VA examination in connection with his claim, the examiner opined that the Veteran's low back disability was not incurred in service.  The examiner did not address the Veteran's theory of secondary service connection, and this deficiency must be remedied on remand via an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

The Veteran also claims that sciatica, left side is secondary to a low back disability.  A May 2012 addendum opinion supports the Veteran's claim.  However, because the Veteran is not in receipt of service connection for a low back disability, the claim for service connection for a low back disability must be addressed before the Board can adjudicate the issue of service connection for sciatica secondary to a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, the issue of service connection for sciatica, left side, secondary to low back disability is deferred.  

Furthermore, the February 2012 VA examination demonstrates that the Veteran also suffers right upper extremity peripheral nerve dysfunction secondary to his neck disability.  However, the examiner did not determine its severity, despite being specifically asked to do so.  Such information should be obtained upon remand.

Additionally, upon remand, updated VA treatment records must be secured.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, action on the Veteran's TDIU claim is deferred pending the above development.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 2013.

2.  Thereafter, refer the Veteran's claims file to an examiner with appropriate expertise for preparation of addendum opinions to the December 2010 and February 2012 VA examination reports.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

First, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is (a) caused by or (b) aggravated (permanently worsened) by his neck disability.

Second, the examiner should describe the severity (not affected, mild, moderate, or severe) of the right upper extremity peripheral nerve dysfunction as exhibited during the February 2012 VA examination.

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

3.  After completing the above, and any other necessary development, readjudicate the claims, including the Veteran's entitlement to a TDIU.  Issue a supplemental statement of the case as appropriate and provided a period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


